DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daugherty et al. (U.S. Publication No. 20220013388).
Regarding claim 19, Daugherty teaches a substrate-type sensor comprising: a test substrate (Fig.2B, 210); a sensing unit including a plurality of sensing modules (Fig.2B, 205A-205C) disposed at positions spaced apart from each other on the test substrate (Fig.2B, 210) and configured to detect warpage information of the test substrate at positions at which the respective sensing modules are disposed (Paragraphs 36-37 and 46); and a processor provided on the test substrate and configured to generate warpage state information of the test substrate on the basis of the warpage information detected by the plurality of sensing modules (Paragraphs 36-37 and 48), wherein each of the plurality of sensing modules comprises an acceleration sensor or a gyro sensor (Paragraphs 36-37).
Regarding claim 20, Daugherty teaches a memory unit provided on the test substrate and configured to store the warpage state information generated by the processor (Paragraphs 40 and 72); and a transmission module provided on the test substrate and configured to transmit the warpage state information stored in the memory unit (Paragraphs 39-40 and 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (U.S. Publication No. 20220013388) in view of Fisher (U.S. Patent No. 6378378).
	Regarding claim 1, Daugherty teaches a substrate warpage monitoring apparatus comprising: a sensing unit (Fig.2B, 205A-205C) that is disposed on a substrate (Fig.2B, 210) and is configured to detect warpage information of the substrate during a time when a treatment process is performed on the substrate (Paragraphs 36-37 and 46); and a processor operatively coupled to the sensing unit and configured to generate warpage state information of the substrate on the basis of the warpage information detected by the sensing unit (Paragraphs 36-37 and 48).
	Daugherty is silent about the sensing unit is removably disposed on the substrate.
Fisher teaches the sensing unit is removably disposed on the substrate (Column 3, lines 21-31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Daugherty’s sensor removable because it would allow Daugherty’s sensor to be used again.
Regarding claim 2, the combination of Daugherty and Fisher teaches all the features of claim 1 as outlined above, Daugherty further teaches wherein the sensing unit comprises a plurality of sensing modules disposed at positions spaced apart from each other on the substrate and configured to detect the warping information generated at the respective positions at which the sensing modules are disposed (Paragraphs 36-37).
Regarding claim 3, the combination of Daugherty and Fisher teaches all the features of claim 2 as outlined above, Fisher further teaches wherein the sensing modules are spaced apart from each other at regular intervals in a radial direction from a center portion of the substrate (As shown in Fig.6A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to position Daugherty’s sensors similar to Fisher’s sensors because it would cover more surface on Daugherty’s substrate to allow a more accurate measurement.
Regarding claim 4, the combination of Daugherty and Fisher teaches all the features of claim 2 as outlined above, Fisher further teaches wherein the plurality of sensing modules comprises: at least one central sensing module disposed in a central region on the substrate; a plurality of peripheral sensing modules disposed in an edge region on the substrate; and a plurality of intermediate sensing modules disposed in an intermediate region between the central region and the edge region (As shown in Fig.6A).
Regarding claim 5, the combination of Daugherty and Fisher teaches all the features of claim 2 as outlined above, Daugherty further teaches wherein each of the plurality of sensing modules comprises an acceleration sensor or a gyro sensor (Paragraphs 36-37).
Regarding claim 6, the combination of Daugherty and Fisher teaches all the features of claim 2 as outlined above, Daugherty further teaches wherein each of the sensing modules comprises a composite sensor including an acceleration sensor and a gyro sensor (Paragraphs 36-37, “An accelerometer may be used to determine an acceleration (e.g., linear and/or angular) of the pin-lifter test substrate 210”).
Regarding claim 9, the combination of Daugherty and Fisher teaches all the features of claim 1 as outlined above, Daugherty further teaches a memory unit configured to store the warpage state information generated by the processor (Paragraph 40).
Regarding claim 10, the combination of Daugherty and Fisher teaches all the features of claim 1 as outlined above, Daugherty further teaches a printed circuit board provided on the substrate, wherein the memory unit is mounted on the printed circuit board (Paragraphs 40 and 72).
The combination of Daugherty and Fisher is silent about the printed circuit board is removably provided on the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Daugherty’s printed circuit board removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).
Regarding claim 11, the combination of Daugherty and Fisher teaches all the features of claim 1 as outlined above, Daugherty further teaches a communication unit including a transmission module and a reception module, wherein the transmission module is configured to transmit the warpage state information generated by the processor to the reception module (Paragraphs 39-40 and 48).

Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (U.S. Publication No. 20220013388) in view of Fisher (U.S. Patent No. 6378378) and Hwang et al. (U.S. Publication No. 20190113324).
Regarding claim 7, the combination of Daugherty and Fisher teaches all the features of claim 1 as outlined above, Daugherty further teaches a printed circuit board provided on the substrate (Paragraph 72).
The combination of Daugherty and Fisher is silent about the printed circuit board is removably provided on the substrate, wherein the processor is mounted on the printed circuit board.
Hwang teaches the processor (Fig.4, 525) is mounted on the printed circuit board (Paragraphs 51-52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to move Daugherty’s processor onto Daugherty’s printed circuit board because it would allow Daugherty’s system to calculate the measurement locally, therefore reduce the amount of information need to be transmitted.
The combination of Daugherty, Fisher and Hwang is silent about the printed circuit board is removably provided on the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Daugherty’s printed circuit board removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).
Regarding claim 8, the combination of Daugherty, Fisher and Hwang teaches all the features of claim 7 as outlined above, Hwang further teaches wherein the printed circuit board is a flexible printed circuit board (Paragraphs 51-52).
Regarding claim 12, the combination of Daugherty and Fisher teaches all the features of claim 11 as outlined above, Daugherty further teaches a printed circuit board provided on the substrate, wherein the transmission module is mounted on the printed circuit board (Paragraph 72).
The combination of Daugherty and Fisher is silent about the printed circuit board is removably provided on the substrate, wherein the processor is mounted on the printed circuit board.
Hwang teaches the processor (Fig.4, 525) is mounted on the printed circuit board (Paragraphs 51-52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to move Daugherty’s processor onto Daugherty’s printed circuit board because it would allow Daugherty’s system to calculate the measurement locally, therefore reduce the amount of information need to be transmitted.
The combination of Daugherty, Fisher and Hwang is silent about the printed circuit board is removably provided on the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Daugherty’s printed circuit board removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).
Regarding claim 13, the combination of Daugherty and Fisher teaches all the features of claim 11 as outlined above, Daugherty further teaches wherein the transmission module and the reception module are configured to transmit and receive the warpage state information wirelessly (Paragraphs 39-40 and 48).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (U.S. Publication No. 20220013388) in view of Fisher (U.S. Patent No. 6378378) and Hwang et al. (U.S. Publication No. 20190113324) and Hirochi (U.S. Publication No. 20190295873).
Regarding claim 14, Daugherty teaches a substrate treatment apparatus comprising: a chamber having a treatment space (Paragraph 5); a first sensing unit (Fig.2B, 205A-205C) including a plurality of sensing modules provided on the substrate (Fig.2B, 210), and configured to detect warpage information of the substrate during a treatment process (Paragraphs 36-37 and 46); and a processor configured to generate warpage state information of the substrate on the basis of the warpage information detected by the plurality of sensing modules (Paragraphs 36-37 and 48).
Daugherty is silent about a substrate support unit including a spin head configured to support and rotate a substrate in the treatment space; a fluid supply unit configured to supply a treatment fluid onto an upper surface of the substrate supported on the substrate support unit; the sensing modules are spaced apart from each other at regular intervals in a radial direction from a center portion of the substrate; during the treatment process the substrate is rotated and the treatment fluid is supplied onto the substrate; and the processor is mounted on a flexible printed circuit board provided on the substrate.
Fisher teaches a substrate support unit including a head (Fig.7, 132) configured to support a substrate (Fig.7, 104) in the treatment space; a fluid supply unit (Fig.7, 132) configured to supply a treatment fluid onto an upper surface of the substrate supported on the substrate support unit; the sensing modules (Fig.6A, 80 and 82) are spaced apart from each other at regular intervals in a radial direction from a center portion of the substrate (As shown in Fig.6A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to position Daugherty’s sensors similar to Fisher’s sensors because it would cover more surface on Daugherty’s substrate to allow a more accurate measurement.
The combination of Daugherty and Fisher is silent about the support unit including a spin head configured to rotate the substrate; during the treatment process the substrate is rotated and the treatment fluid is supplied onto the substrate; and the processor is mounted on a flexible printed circuit board provided on the substrate.
Hwang teaches the processor (Fig.4, 525) is mounted on a flexible printed circuit board provided on the substrate (Paragraphs 51-52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to move Daugherty’s processor onto Daugherty’s printed circuit board because it would allow Daugherty’s system to calculate the measurement locally, therefore reduce the amount of information need to be transmitted.
The combination of Daugherty, Fisher and Hwang is silent about the support unit including a spin head configured to rotate the substrate; during the treatment process the substrate is rotated and the treatment fluid is supplied onto the substrate.
Hirochi teaches the support unit (Fig.3, 255) including a spin head configured to rotate the substrate (Paragraph 30); during the treatment process the substrate is rotated and the treatment fluid is supplied onto the substrate (Paragraph 61).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention incorporate Hirochi’s rotating shaft into Daugherty’s system because it would allow gas to be evenly distributed in Daugherty’s system.
Regarding claim 15, the combination of Daugherty, Fisher, Hwang and Hirochi teaches all the features of claim 14 as outlined above, Daugherty further teaches a second sensing unit provided on the substrate and configured to detect at least one parameter selected from among pressure, temperature, and humidity of the treatment space during the treatment process performed on the substrate (Paragraphs 46-47).
Regarding claim 16, the combination of Daugherty, Fisher, Hwang and Hirochi teaches all the features of claim 14 as outlined above, Daugherty further teaches wherein each of the plurality of sensing modules comprises an acceleration sensor or a gyro sensor (Paragraphs 36-37).
Regarding claim 17, the combination of Daugherty, Fisher, Hwang and Hirochi teaches all the features of claim 14 as outlined above, Daugherty further teaches wherein the substrate provided with the first sensing unit and the printed circuit board corresponds to a test substrate (Abstract and paragraph 72).
Hwang teaches the flexible printed circuit board (Paragraphs 51-52), and wherein the test substrate, the first sensing unit, the flexible printed circuit board, and the processor constitute a substrate-type sensor (Paragraphs 50-56).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to move Daugherty’s processor onto Daugherty’s printed circuit board because it would allow Daugherty’s system to calculate the measurement locally, therefore reduce the amount of information need to be transmitted.
Regarding claim 18, the combination of Daugherty, Fisher, Hwang and Hirochi teaches all the features of claim 17 as outlined above, Daugherty further teaches wherein the substrate-type sensor comprises: a second sensing unit provided on the test substrate and configured to detect at least one parameter selected from among pressure, temperature, and humidity of the treatment space during the treatment process (Paragraphs 46-47); a memory unit mounted on the printed circuit board and configured to store the warpage state information generated by the processor and the parameter detected by the second sensing unit (Paragraphs 40 and 72); a transmission module mounted on the printed circuit board and configured to transmit the warpage state information stored in the memory unit (Paragraphs 39-40 and 48).
Hwang teaches the flexible printed circuit board (Paragraphs 51-52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to move Daugherty’s processor onto Daugherty’s printed circuit board because it would allow Daugherty’s system to calculate the measurement locally, therefore reduce the amount of information need to be transmitted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861